DETAILED ACTION
This office action is in response to applicant’s amendments filed on 02/16/2021.
Currently claims 1-20 are pending in the application.
Response to Arguments
Applicant’s arguments with respect to amended claims 1 and 11 have been considered but are not persuasive.
Item #1 –
A. Issue raised by the applicant – Regarding claims 1 and 11, the applicant argued on page 2 of ‘Remarks’ that “Rieutort-Louis is directed to large scale electronic systems. These large scale systems are not stickers and have a size factor that is much larger than a sticker. Moreover, while the "overall system can then be assembled by applying adhesive to the sublayer sheets" (page 1221), there is no teaching or disclosure in Rieutort-Louis regarding the application of adhesive to an exterior surface of the overall system for purposes of attaching the system as a sticker. Therefore, Rieutort-Louis is not directed to and does not teach a sticker lighting apparatus as in the claimed invention.”
B. Applicable rule – 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Broadest reasonable interpretation.
C. Analysis – The examiner differs with the applicant in this regard. Although Rieutort-Louis teaches a large-area electronic system, the concept is still applicable to smaller systems. The system integration of Rieutort-Louis is very much relevant to the instant invention. Rieutort-Louis places different electronic components in different layers and interface them properly to function as a complete system in a minimum 
D. Conclusion – Rieutort-Louis teaches a sticker lighting apparatus.
Item #2 –
A. Issue raised by the applicant – Regarding claims 1 and 11, the applicant argued on page 3 of ‘Remarks’ that “This multilayer structure includes multiple spiral planar inductors. As illustrated, at least two inductors are required between any two layers of the multilayer structure. According to Rieutort-Louis, a "key to integration and modularity is the use of noncontact electrical interfaces between the system sublayers; these interfaces are capacitive or inductive." (Page 1221.) Therefore, the inductors of Rieutort-Louis are used for electrical interfaces internally among the layers and not for supplying the energy received from an external power source.”
B. Applicable rule – 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Broadest reasonable interpretation.
C. Analysis – The examiner differs with the applicant in this regard. Rieutort-Louis teaches a hybrid flexible electronic system with multiple layers and provided examples of components in each layer. Multiple components can be placed in each 
D. Conclusion – Rieutort-Louis provides enough information so that a person with ordinary skill in the art may choose a proper inductor to use in a sticker lighting apparatus.
Item #3 –
A. Issue raised by the applicant – Regarding claims 1 and 11, the applicant argued on page 6 of ‘Remarks’ that “As with Rieutort-Louis, Yeh is also not directed to a sticker lighting apparatus. Moreover, one of ordinary skill in the art, given the disclosure of Rieutort-Louis, would not look to Yeh for teachings related to modifying the inductive power coils of Rieutort-Louis to receive power from an external source….. Moreover, modifying the existing spiral coils or introducing another inductive coil into the device of Rieutort-Louis for the purposes of communicating power would introduce electrical interference into the multiple spiral coils already present in Rieutort-Louis. Therefore, one of ordinary skill in the art looking 
B. Applicable rule – 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Broadest reasonable interpretation.
C. Analysis – The examiner differs with the applicant in this regard. First of all, regarding the first part related to ‘the inductive power coils to receive power from an external source‘, this is a ‘functional description’ of the inductive coil of the apparatus of claim 1, i.e., how the inductive coil would receive power. It does not define any additional structural aspects of the claimed invention. The modular electronic system of Rieutort-Louis is capable of performing this function. For the method of making the sticker lighting apparatus of claim 11, the attribute of the inductive coil on the second layer, ‘the inductive power coils for receiving energy from an external power source‘, can be considered an ‘inherent feature’ of the inductive coil of sticker lighting apparatus fabricated by the claimed method since inductors are capable of receiving energy and store the energy in its coils. These inherent features do not influence the method of making the sticker lighting apparatus. As such, the examiner notes that these features are intrinsic to the device fabricated by the claimed method.
The secondary art Yeh is brought in to teach that the integrated circuit can be configured to receive commands wirelessly to operate the light emitting diodes and to operate the light emitting diodes based on the received commands. This is a matter of convenience to perform the task wirelessly without direct connection. The examiner notes that it is well within the purview of a person with ordinary skill in the art to modify 
D. Conclusion – The combination of Rieutort-Louis and Yeh is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis (Integrating and Interfacing Flexible Electronics in Hybrid Large-Area Systems, Warren Rieutort-Louis, Sept. 2015, IEEE Trans. Components, Packaging and Manufacturing) and further in view of Razavi (RF Microelectronics, Behzad Razavi, ISBN – 013-887571-5, Prentice Hall, pp. 157-163, 1998) and US 2011/0222272 A1 (Yeh).
Regarding claim 1, Rieutort-Louis discloses, a sticker lighting apparatus (modular electronic system; Fig. 2; line 1, III. Skinlike Architecture, page 1221), comprising: 
a first flexible substrate (sub-layer 1; Fig. 2; III. Skinlike Architecture, page 1221; all sub-layers are flexible) comprising an integrated circuit that has a processor and radio circuitry (RF Transceiver and thin-film radio, both have processor and radio circuitry as components; in communication and instrumentation; Table I; page 1220); and 

    PNG
    media_image1.png
    618
    694
    media_image1.png
    Greyscale

a second layer (sub-layers 2 and 3; Fig. 2; III. Skinlike Architecture, page 1221) on the first flexible substrate (sub-layer 1), 
wherein the second layer (sub-layers 2 and 3) includes an inductive power coil (Inductors in Passives; Sec. I. Introduction; Table I; page 1220; with broadest reasonable interpretation, inductor includes inductive coils as well), 
a third top layer (sub-layer 4; Fig. 2; III. Skinlike Architecture, page 1221) formed on the second layer (sub-layers 2 and 3), 
wherein the third top layer (sub-layer 4) is exposed to an environment around the apparatus (it is understood that being the top layer, this 
the third top layer (sub-layer 4) including light emitting diodes (organic light emitting diode / electronic ink display in Display; Sec. I. Introduction; Table I; page 1220) that illuminate the environment (this is the obvious functionality of light emitting diodes); 

    PNG
    media_image2.png
    753
    661
    media_image2.png
    Greyscale

Note: Rieutort-Louis teaches in section III. Skinlike Architecture, page 1221 that a modular electronic system consists of multiple 
Rieutort-Louis further teaches, a key to integration and modularity is the use of noncontact electrical interfaces between the system sublayers; these interfaces are capacitive or inductive. Such interfaces obviate the need for direct via-type metallic contacts over large areas and substantially facilitate sheet-to-sheet alignment. Along with such interfaces, a complementary focus for enabling scalable hybrid systems is the architectural design for keeping the number of physical interfaces to a minimum. For the few components that may require ohmic interfaces, these can be achieved through anisotropic conductive film, or in the case of CMOS ICs, using chip-on-flex technology. The overall system can 
Rieutort-Louis further teaches that the use of noncontact interfaces for the transfer of both power and signals between sublayers substantially simplifies system assembly. The performance of CMOS makes it indispensable for performing highly sensitive readout from sensors, substantial computation and control over the data, or critical power management functions on harvested energy.
In Table I, Rieutort-Louis teaches several integrated circuits and sensing functions that can be used in various sub-layers by pick and choose. Thus with the modular electronic concept of Rieutort-Louis outlined above using the various components of Table I, a person with ordinary skill in the art would be able to form a sticker electronic device easily and seamlessly.
But Rieutort-Louis fails to teach explicitly, the processor and radio circuitry are used for performing wireless communications;
the inductive power coil is used for receiving energy from a power source external to the sticker lighting apparatus through induction;
the inductive power coil in communication with the light emitting diodes to supply the energy received from the power source.
However, in analogous art, Razavi teaches, the processor and radio circuitry (Transmitter and Receivers; Fig. 5.49; Page 161-163; Lucent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis and Razavi before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of processor and radio circuitry being used for performing wireless communications as taught by Razavi since this is the function of a radio circuit including a Transmitter to transmit a signal and then received by a Receiver wirelessly and absent this essential teaching in Rieutort-Louis, a person with ordinary skill in the art would be motivated to get it from Razavi while forming the multilayer flexible electronics of Rieutort-Louis.WO 2017/149455 PCT/IB2017/051170
But the combination of Rieutort-Louis and Razavi fails to teach explicitly, the inductive power coil is used for receiving energy from a power source external to the sticker lighting apparatus through induction; the inductive power coil in communication with the light emitting diodes to supply the energy received from the power source.
However, in analogous art, Yeh discloses, the inductive power coil (131; [0022]; i.e. receiver induction coil) is used for receiving energy from a power source (300; Fig. 1; [0020]; i.e. charging device) external to the sticker lighting apparatus (110; Fig. 1; [0021]; i.e. body; this is equivalent to the device used in Rieutort-Louis) through induction (since the inductive 
the inductive power coil (131) in communication with the light emitting diodes (120; Fig. 1; [0022]; i.e. light-emitting element) to supply the energy received from the power source (300).
Note: Yeh teaches in para. [0022] that the receiver circuit 130 is electrically connected to the light-emitting element 120 to allow the AC signal transmitted from the transmitter circuit 310 to be received by the receiver circuit 130. Thus from this, it can be concurred that the receiver circuit 130 is configured to receive command from the transmitter circuit 310 and perhaps turn on or off the light-emitting elements 120 by allowing the AC signal based on the command from the transmitter circuit 310.

    PNG
    media_image3.png
    422
    623
    media_image3.png
    Greyscale
- 10 - WO 2017/149455 PCT/IB2017/051170
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi and Yeh before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the 

Regarding claim 2, Rieutort-Louis discloses, the apparatus of claim 1, wherein the second layer includes a single inductive power coil (Inductors in Passives; Sec. I. Introduction; Table I; page 1220; with broadest reasonable interpretation, inductor includes inductive coils as well).
Note: Rieutort-Louis teaches inductor which can be either single inductive coil or multiple inductive coils depending on the requirement of the sticker lighting apparatus. Thus it is application dependent. With this teaching, a person with ordinary skill in the art can choose the number of inductive power coil required for the application. Therefore, it can be concurred that Rieutort-Louis teaches the limitation. It is worth mentioning that the inventor did not provide any technical merit or criticality to use a single inductive power coil in Spec. para. [0016], [0017], [0020] or [0022].

Regarding claim 3, Rieutort-Louis discloses, the apparatus of claim 1, wherein light emitting diodes are connected to the integrated circuits (Fig. 2; Table I; pages 1220-1221).
Note: Rieutort-Louis teaches a multilayer modular electronic system that includes an integrated circuit in sub-layer 1 and light emitting diodes in sub-layer 4 as designated in claim 11 and both are part of the same modular electronic system, thus it can be concurred that light emitting diodes are connected to the integrated circuits).

Regarding claim 4, the combination of Rieutort-Louis, Razavi and Yeh teaches, a multilayer modular electronic system that includes an integrated circuit in sub-layer 1, inductive power coil in one of sub-layers 2 or 3 and light emitting diodes in sub-layer 4 as designated in claim 1 and all of them are part of the same modular electronic system (Fig. 2; Table I; pages 1220-1221; Rieutort-Louis Reference), 
wherein the integrated circuit (130; Fig. 1; [0022]; i.e. receiver circuit; Yeh Reference) is coupled to the inductive power coil (131; [0022]; i.e. receiver induction coil; Yeh Reference) and to the light emitting diodes (120; Fig. 1; [0022]; i.e. light-emitting element; Yeh Reference), and 
wherein the integrated circuit (130) is configured to receive commands to operate the light emitting didoes (120) and to operate the light emitting diodes based, at least in part, on the received commands (Fig. 1; [0022]; Yeh Reference). 
Note: Yeh teaches in para. [0022] that the receiver circuit 130 is electrically connected to the light-emitting element 120 to allow the AC signal transmitted from the transmitter circuit 310 to be received by the receiver circuit 130. Thus from this, it can be concurred that the receiver circuit 130 is configured to receive command from the transmitter circuit 310 and perhaps turn on or off the light-emitting elements 120 by allowing the AC signal based on the command from the transmitter circuit 310.

    PNG
    media_image3.png
    422
    623
    media_image3.png
    Greyscale
- 10 - WO 2017/149455 PCT/IB2017/051170
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi and Yeh before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of wireless module being coupled to the inductive power coil and the light-emitting element, and configured to receive commands/power to operate the light emitting diodes as taught by Yeh since this is the sequence of events that happens in an apparatus with a wireless transmitter/receiver and absent this essential teaching in 

Regarding claim 6, Rieutort-Louis discloses, the apparatus of claim 1, further comprising a flexible battery (flexible battery in sub-layer 3; Fig. 2; Table I; III. Skinlike Architecture, page 1221) coupled to the second layers (sub-layer 2 and 3) (Fig. 2; Table I; pages 1220-1221).

Claims 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis (Integrating and Interfacing Flexible Electronics in Hybrid Large-Area Systems, Warren Rieutort-Louis, Sept. 2015, IEEE Trans. Components, Packaging and Manufacturing) and further in view of Razavi (RF Microelectronics, Behzad Razavi, ISBN – 013-887571-5, Prentice Hall, pp. 157-163, 1998)  and US 2011/0222272 A1 (Yeh).
Regarding claim 11, Rieutort-Louis discloses, a method, comprising: providing a first flexible substrate (sub-layer 1; Fig. 2; III. Skinlike Architecture, page 1221; all sub-layers are flexible) comprising an integrated circuit that has a processor and radio circuitry (RF Transceiver and thin-film radio, both have processor and radio circuitry as components; in communication and instrumentation; Table I; page 1220); and 

    PNG
    media_image1.png
    618
    694
    media_image1.png
    Greyscale

providing a second layer (sub-layers 2 and 3; Fig. 2; III. Skinlike Architecture, page 1221) on the first flexible substrate (sub-layer 1), 
wherein the second layer (sub-layers 2 and 3) includes an inductive power coil (Inductors in Passives; Sec. I. Introduction; Table I; page 1220; with broadest reasonable interpretation, inductor includes inductive coils as well) and
providing a third top layer (sub-layer 4; Fig. 2; III. Skinlike Architecture, page 1221) formed on the second layer (sub-layers 2 and 3), 
wherein the third top layer (sub-layer 4) is exposed to an environment (it is understood that being the top layer, this layer should be exposed to the environment around the modular electronic system), and


    PNG
    media_image2.png
    753
    661
    media_image2.png
    Greyscale

Note: Rieutort-Louis teaches in section III. Skinlike Architecture, page 1221 that a modular electronic system consists of multiple sublayers, each accomplishing a subset of functions. In order to create a complete system, multiple such sublayers are combined. 
Rieutort-Louis further teaches, a key to integration and modularity is the use of noncontact electrical interfaces between the system sublayers; these interfaces are capacitive or inductive. Such interfaces obviate the need for direct via-type metallic contacts over large areas and substantially facilitate sheet-to-sheet alignment. Along with such interfaces, a complementary focus for enabling scalable hybrid systems is the architectural design for keeping the number of physical interfaces to a minimum. For the few components that may require ohmic interfaces, these can be achieved through anisotropic conductive film, or in the case of CMOS ICs, using chip-on-flex technology. The overall system can then be assembled by applying adhesive to the sublayer sheets, 
Rieutort-Louis further teaches that the use of noncontact interfaces for the transfer of both power and signals between sublayers substantially simplifies system assembly. The performance of CMOS makes it indispensable for performing highly sensitive readout from sensors, substantial computation and control over the data, or critical power management functions on harvested energy.
In Table I, Rieutort-Louis teaches several integrated circuits and sensing functions that can be used in various sub-layers by pick and choose. Thus with the modular electronic concept of Rieutort-Louis outlined above using the various components of Table I, a person with ordinary skill in the art would be able to form a sticker electronic device easily and seamlessly.
But Rieutort-Louis fails to teach explicitly, the processor and radio circuitry are used for performing wireless communications;
the inductive power coil is used for receiving energy from a power source external to the sticker lighting apparatus through induction;
the inductive power coil in communication with the light emitting diodes to supply the energy received from the power source.
However, in analogous art, Razavi teaches, the processor and radio circuitry (Transmitter and Receivers; Fig. 5.49; Page 161-163; Lucent Technologies’ GSM Transceiver) are used for performing wireless 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis and Razavi before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of processor and radio circuitry being used for performing wireless communications as taught by Razavi since this is the function of a radio circuit including a Transmitter to transmit a signal and then received by a Receiver wirelessly and absent this essential teaching in Rieutort-Louis, a person with ordinary skill in the art would be motivated to get it from Razavi while forming the multilayer flexible electronics of Rieutort-Louis.WO 2017/149455 PCT/IB2017/051170
But the combination of Rieutort-Louis and Razavi fails to teach explicitly, the inductive power coil is used for receiving energy from a power source external to the sticker lighting apparatus through induction; the inductive power coil in communication with the light emitting diodes to supply the energy received from the power source.
However, in analogous art, Yeh discloses, the inductive power coil (131; [0022]; i.e. receiver induction coil) is used for receiving energy from a power source (300; Fig. 1; [0020]; i.e. charging device) external to the sticker lighting apparatus (110; Fig. 1; [0021]; i.e. body; this is equivalent to the device used in Rieutort-Louis) through induction (since the inductive 
the inductive power coil (131) in communication with the light emitting diodes (120; Fig. 1; [0022]; i.e. light-emitting element) to supply the energy received from the power source (300).
Note: Yeh teaches in para. [0022] that the receiver circuit 130 is electrically connected to the light-emitting element 120 to allow the AC signal transmitted from the transmitter circuit 310 to be received by the receiver circuit 130. Thus from this, it can be concurred that the receiver circuit 130 is configured to receive command from the transmitter circuit 310 and perhaps turn on or off the light-emitting elements 120 by allowing the AC signal based on the command from the transmitter circuit 310.

    PNG
    media_image3.png
    422
    623
    media_image3.png
    Greyscale
- 10 - WO 2017/149455 PCT/IB2017/051170
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi and Yeh before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of wireless module being coupled to the inductive power coil and the light-

Regarding claim 12, Rieutort-Louis discloses, the method of claim 11, wherein the second layer includes a single inductive power coil (Inductors in Passives; Sec. I. Introduction; Table I; page 1220; with broadest reasonable interpretation, inductor includes inductive coils as well).
Note: Rieutort-Louis teaches inductor which can be either single inductive coil or multiple inductive coils depending on the requirement of the sticker lighting apparatus. Thus it is application dependent. With this teaching, a person with ordinary skill in the art can choose the number of inductive power coil required for the application. Therefore, it can be concurred that Rieutort-Louis teaches the limitation. It is worth mentioning that the inventor did not provide any technical merit or criticality to use a single inductive power coil in Spec. para. [0016], [0017], [0020] or [0022].

Regarding claim 13, Rieutort-Louis discloses, the method of claim 11, wherein light emitting diodes are connected to the integrated circuits (Fig. 2; Table I; pages 1220-1221). 
Note: Rieutort-Louis teaches a multilayer modular electronic system that includes an integrated circuit in sub-layer 1 and light emitting diodes in sub-layer 4 as designated in claim 11 and both are part of the same modular electronic system, thus it can be concurred that light emitting diodes are connected to the integrated circuits.

Regarding claim 14, Rieutort-Louis teaches, a multilayer modular electronic system that includes an integrated circuit in sub-layer 1, inductive power coil in one of sub-layers 2 or 3 and light emitting diodes in sub-layer 4 as designated in claim 1 and all of them are part of the same modular electronic system (Fig. 2; Table I; pages 1220-1221; Rieutort-Louis Reference), 
The combination of Rieutort-Louis, Razavi and Yeh further teaches, the method, wherein the integrated circuit (130; Fig. 1; [0022]; i.e. receiver circuit; Yeh Reference) is coupled to the inductive power coil (131; [0022]; i.e. receiver induction coil; Yeh Reference) and to the light emitting diodes (120; Fig. 1; [0022]; i.e. light-emitting element; Yeh Reference), and 
wherein the integrated circuit (130) is configured to receive commands to operate the light emitting didoes (120) and to operate the light emitting diodes based, at least in part, on the received commands (Fig. 1; [0022]; Yeh Reference). 
Note: Yeh teaches in para. [0022] that the receiver circuit 130 is electrically connected to the light-emitting element 120 to 

    PNG
    media_image3.png
    422
    623
    media_image3.png
    Greyscale
- 10 - WO 2017/149455 PCT/IB2017/051170
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi and Yeh before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of wireless module being coupled to the inductive power coil and the light-emitting element, and configured to receive commands/power to operate the light emitting diodes as taught by Yeh since this is the sequence of events that happens in an apparatus with a wireless transmitter/receiver and absent this essential teaching in Rieutort-Louis, a person with ordinary skill in the art would be motivated to get it from Yeh while forming the multilayer flexible electronics of Rieutort-Louis.WO 2017/149455 PCT/IB2017/051170
Regarding claim 16, Rieutort-Louis discloses, the method of claim 11, further comprising: coupling a flexible battery (flexible battery in sub-layer 3; Fig. 2; Table I; III. Skinlike Architecture, page 1221) to the second layers (sub-layer 2 and 3) (Fig. 2; Table I; pages 1220-1221).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi and Yeh as applied to claim 1, and further in view of US 2011/0315759 A1 (Maybaum). 
Regarding claim 5, the combination of Rieutort-Louis, Razavi and Yeh teaches claim 1 but fails to teach, wherein the apparatus further comprises an adhesive backing on the first flexible substrate to form the sticker.  
However, in analogous art, Maybaum discloses, wherein the apparatus further comprises an adhesive backing on the first flexible substrate to form the sticker (Fig. 1; [0046]; Maybaum teaches that image output device 109 may create a representation of the field in a physical form and may include a printer to print a representation of the field onto a medium or substrate, such as a piece of paper or a material with an adhesive backing, e.g., a sticker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh and Maybaum before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis, and to include the teachings of flexible substrate with plurality of electronic devices having an .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi and Yeh as applied to claim 11, and further in view of US 2011/0315759 A1 (Maybaum). 
Regarding claim 15, the combination of Rieutort-Louis, Razavi and Yeh teaches claim 11 but fails to teach, the method, further comprising: providing an adhesive backing on the first flexible substrate to form the sticker.  
However, in analogous art, Maybaum discloses, the method, further comprising: providing an adhesive backing on the first flexible substrate to form the sticker. (Fig. 1; [0046]; Maybaum teaches that image output device 109 may create a representation of the field in a physical form and may include a printer to print a representation of the field onto a medium or substrate, such as a piece of paper or a material with an adhesive backing, e.g., a sticker).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh and Maybaum before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis, and to include the teachings of flexible substrate with plurality of electronic devices having an .
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi and Yeh as applied to claim 1, and further in view of US 2016/0198576 A1 (Lewis).
Regarding claim 7, the combination of Rieutort-Louis, Razavi and Yeh fails to teach explicitly, the apparatus of claim 1, wherein the first flexible substrate is packaged using polymer on cellulose manufacturing using 3D printing.  
However, in analogous art, Lewis discloses, the apparatus of claim 1, wherein the first flexible substrate is packaged using polymer on cellulose manufacturing using 3D printing ([0041], [0046], [0050]).  
Note: Lewis teaches forming a 3D structure of functional electronic device using a 3D printing method ([0007]). Lewis further teaches in para. [0050] that the conductive ink used in cellulose manufacturing includes a viscosifying agent to impart the desired level of viscosity to the conductive ink and to improve the structural integrity of the printed and dried filaments. The viscosifying agent may comprise a polymer with a chain length that exceeds 10K units. For optimal conductivity in the printed and dried state, without sacrificing the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh and Lewis before him/her, to modify the teachings of forming an apparatus with a flexible substrate with plurality of electronic devices as taught by Rieutort-Louis and to include the teachings of first flexible substrate being packaged using polymer as taught by Lewis since it improves the structural integrity of the printed and dried filaments ([0050]). It is very important in this case as the first flexible substrate is the bottommost sub-layer of the multilayer flexible electronics. Thus a person with ordinary skill in the art would be interested to use polymer as packaging material while forming a flexible electronics of Rieutort-Louis.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi and Yeh as applied to claim 11, and further in view of US 2016/0198576 A1 (Lewis).
Regarding claim 17, the combination of Rieutort-Louis, Razavi and Yeh fails to teach explicitly, the method of claim 11, wherein the first flexible substrate is packaged using polymer on cellulose manufacturing using 3D printing.  
However, in analogous art, Lewis discloses, the method of claim 11, wherein the first flexible substrate is packaged using polymer on cellulose manufacturing using 3D printing ([0041], [0046], [0050]).  
Note: Lewis teaches forming a 3D structure of functional electronic device using a 3D printing method ([0007]). Lewis further teaches in para. [0050] that the conductive ink used in cellulose manufacturing includes a viscosifying agent to impart the desired level of viscosity to the conductive ink and to improve the structural integrity of the printed and dried filaments. The viscosifying agent may comprise a polymer with a chain length that exceeds 10K units. For optimal conductivity in the printed and dried state, without sacrificing the structural integrity of the printed filaments, typical polymer concentrations in the ink may be between 0.1 wt. % and 5 wt. % with respect to the weight of the conductive particles in the ink. Exemplary viscosifiers include nitrocellulose (e.g., less than 12.8% nitrate substitution), cellulose esters of varying length, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh and Lewis before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of first flexible substrate being packaged using polymer as taught by Lewis since it improves the structural integrity of the printed and dried filaments ([0050]). It is very important in this case as the first flexible substrate is the bottommost sub-layer of the multilayer flexible electronics. Thus a person with ordinary skill in the art would be interested to use polymer as packaging material while forming a flexible electronics of Rieutort-Louis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi and Yeh as applied to claim 1, and further in view of US 2016/0345121 A1 (Cronie).
Regarding claim 8, Rieutort-Louis discloses, the apparatus of claim 1, wherein the third layer (sub-layer 4; Fig. 2; III. Skinlike Architecture, page 1221) comprises one or more sensors (visible light sensors; Table I; page 1220), wherein the one or more sensors are configured to receive power 
Note: Sensors are configured to receive power from the inductive coils since first of all, they would need power to operate and second, this is the whole purpose of forming a multilayer modular electronic device with sensors and inductive coils in two different layers in 3D configuration.

    PNG
    media_image1.png
    618
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    661
    media_image2.png
    Greyscale

But the combination of Rieutort-Louis, Razavi and Yeh fails to teach explicitly, wherein the integrated circuit is configured to receive data from the one or more sensors and to wirelessly communicate the received data to a client device.  
However, in analogous art, Cronie discloses, wherein the integrated circuit (106a; Fig. 1; [0027]; i.e. transmitter) is configured to receive data from the one or more sensors (101) and to wirelessly ([0034]; Cronie teaches both wireless power transfer and data communication) communicate the received data to a client device (mobile device; [0027]; Cronie teaches that the environment 100 of Fig. 1 provides wireless power to one or more mobile devices).

    PNG
    media_image4.png
    344
    705
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh and Cronie before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of a wireless module being configured to receive data from the sensor and to wirelessly communicate the received data to a mobile device as taught by Cronie since this is the sequence of events that happen in an apparatus with a wireless transmitter/receiver and absent this essential teaching in Rieutort-Louis, a person with ordinary skill in the art would be motivated to get the teaching from Cronie while forming a multilayer flexible electronics of Rieutort-Louis.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi and Yeh as applied to claim 12, and further in view of US 2016/0345121 A1 (Cronie).
Regarding claim 18, Rieutort-Louis discloses, the method of claim 12, wherein the third layer (sub-layer 4; Fig. 2; III. Skinlike Architecture, page 1221) comprises one or more sensors (visible light sensors; Table I; page 1220), wherein the one or more sensors are configured to receive power from the inductive power coil (Inductors in Passives; Sec. I. Introduction; Table I; page 1220; with broadest reasonable interpretation, inductor includes inductive coils as well),
wherein the integrated circuit (RF Transceiver and thin-film radio, both have processor and radio circuitry as components; in communication and instrumentation; Table I; page 1220) is coupled to the inductive power coil (inductors) and to the one or more sensors (visible light sensors; Table I; page 1220),
Note: Sensors are configured to receive power from the inductive coils since first of all, they would need power to operate and second, this is the whole purpose of forming a multilayer modular electronic device with sensors and inductive coils in two different layers in 3D configuration.

    PNG
    media_image1.png
    618
    694
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    753
    661
    media_image2.png
    Greyscale

But the combination of Rieutort-Louis, Razavi and Yeh fails to teach explicitly, wherein the integrated circuit is configured to receive data from the one or more sensors and to wirelessly communicate the received data to a client device.  
However, in analogous art, Cronie discloses, wherein the integrated circuit (106a; Fig. 1; [0027]; i.e. transmitter) is configured to receive data from the one or more sensors (101) and to wirelessly ([0034]; Cronie teaches both wireless power transfer and data communication) communicate the received data to a client device (mobile device; [0027]; Cronie teaches that the environment 100 of Fig. 1 provides wireless power to one or more mobile devices).

    PNG
    media_image4.png
    344
    705
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh and Cronie before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system as taught by Rieutort-Louis and to include the teachings of a wireless module being configured to receive data from the sensor and to wirelessly communicate the received data to a mobile device as taught by Cronie since this is the sequence of events that happen in an apparatus with a wireless transmitter/receiver and absent this essential teaching in Rieutort-Louis, a person with ordinary skill in the art would be motivated to get the teaching from Cronie while forming a multilayer flexible electronics of Rieutort-Louis.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi, Yeh and Cronie as applied to claim 8, and further in view of US 2009/0188682 A1 (Gensel).
Regarding claim 9, the combination of Rieutort-Louis, Razavi, Yeh and Cronie teaches claim 8 but fails to teach explicitly, the apparatus, wherein the one or more sensors comprises at least one of a smoke detector and a carbon monoxide detector.  
However, in analogous art, Gensel discloses, the apparatus, wherein the one or more sensors comprises at least one of a smoke detector and a carbon monoxide detector ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh, Cronie and Gensel before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system including sensors as taught by Rieutort-Louis and to include the teachings of sensors comprising at least one of a smoke detector and a carbon monoxide detector as taught by Gensel since having a smoke detector or a carbon monoxide detector inside the flexible electronics structure would prevent any fire or CO hazard on top of being an electronic sticker lighting in a relatively small space. Thus a person with ordinary skill in the art would be motivated to add a smoke detector or a carbon monoxide detector as sensor similar to Gensel while forming a multilayer flexible electronics of Rieutort-Louis.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi, Yeh and Cronie as applied to claim 18, and further in view of US 2009/0188682 A1 (Gensel).
Regarding claim 19, the combination of Rieutort-Louis, Razavi, Yeh and Cronie teaches claim 18 but fails to teach explicitly, the method, wherein the one or more sensors comprises at least one of a smoke detector and a carbon monoxide detector.  
However, in analogous art, Gensel discloses, the method, wherein the one or more sensors comprises at least one of a smoke detector and a carbon monoxide detector ([0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh, Cronie and Gensel before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system including sensors as taught by Rieutort-Louis and to include the teachings of sensors comprising at least one of a smoke detector and a carbon monoxide detector as taught by Gensel since having a smoke detector or a carbon monoxide detector inside the flexible electronics structure would prevent any fire or CO hazard on top of being an electronic sticker lighting in a relatively small space. Thus a person with ordinary skill in the art would be motivated to add a smoke detector or a carbon monoxide detector as sensor similar to Gensel while forming a multilayer flexible electronics of Rieutort-Louis.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi, Yeh and Cronie as applied to claim 8, and further in view of US 2012/0268292 A1 (Rock).
Regarding claim 10, the combination of Rieutort-Louis, Razavi, Yeh and Cronie teaches claim 8 but fails to teach explicitly, wherein the one or more sensors comprises a rain gauge.  
However, in analogous art, Rock discloses, wherein the one or more sensors (110; Fig. 1; [0020]; i.e. environmental conditions sensor) comprises a rain gauge (Fig. 1; [0020]). 
Note: Rock teaches in para. [0020] that the environmental conditions sensors 110 comprise barometers, thermometers, rain gauges, wind vanes, anemometers, hygrometers, psychrometers, dewcells, solarimeter, and other instruments useful in collecting environmental data. According to embodiments, the environmental conditions may receive current date and time information via radio wave over amplitude modulation, satellite, or other commonly practiced methods for receiving accurate time or data. According to embodiments, each instrument for collecting environmental conditions is able to provide a signal whereby receiver 120 at the environmental conditions station electronically compiles the environmental conditions data and stores it in a machine-readable form. Environmental conditions sensors are digital or analog, active or passive.
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rieutort-Louis, Razavi, Yeh and Cronie as applied to claim 18, and further in view of US 2012/0268292 A1 (Rock).
Regarding claim 20, the combination of Rieutort-Louis, Razavi, Yeh and Cronie teaches claim 18 but fails to teach explicitly, the method, wherein the one or more sensors comprises a rain gauge.  
However, in analogous art, Rock discloses, the method, wherein the one or more sensors (110; Fig. 1; [0020]; i.e. environmental conditions sensor) comprises a rain gauge (Fig. 1; [0020]). 
Note: Rock teaches in para. [0020] that the environmental conditions sensors 110 comprise barometers, thermometers, rain gauges, wind vanes, anemometers, hygrometers, psychrometers, dewcells, solarimeter, and other instruments useful in collecting 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Rieutort-Louis, Razavi, Yeh, Cronie and Rock before him/her, to modify the teachings of forming a multilayer flexible electronics using a hybrid system including sensors as taught by Rieutort-Louis and to include the teachings of sensors comprising a rain gauge as taught by Rock since rain gauge provides indication of depth of rain fall which benefits the farmers and the environmentalists in taking adequate preparation during a natural disaster. Thus a person with ordinary skill in the art would be motivated to include a rain gauge in the sensors while forming a multilayer flexible substrate of Rieutort-Louis.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. Long Yan et al., A Smart Poultice with Reconfigurable Sensor Array for Wearable Cardiac Healthcare, 4th International ICST Conference on Pervasive Computing Technologies for Healthcare, Munchen, Germany, Mar. 22-25, 2010 - A multilayer flexible electronic circuit with reconfigurable sensor array is implemented by using planar fashionable circuit board (P-FCB) technology for wearable cardiac healthcare. It contains a 25-electrode array either for vital signal sensing or for external data communication, a thin flexible battery, a fabric inductor, and a fabric circuit board on which a low power silicon chip is directly integrated. Start/stop operation is realized by inductive-coupled remote controller with 8b ID verification function and external low power data transaction is achieved by using duty cycled body channel communication.
2. US 2007/0285385 A1 (Albert) – An electronic display including a display, a transducer and a battery. It provides a highly-flexible, reflective display which can be manufactured easily, consumes little power, and can be incorporated into a variety of applications. It is a printable display comprising an encapsulated electrophoretic display medium and can be made inexpensively.
3. US 2018/0256107 A1 (Mei) - An electronic sticker assembly includes a first electronic sticker comprising an upper surface, a lower surface, and first one or more conductive connection dots on the upper surface, a first adhesive layer on the first electronic sticker and a first window. The first window is positioned to expose the first one or more conductive connection dots. The electronic stickers have modular structures that allow sticker structures with different functionalities to be flexibly combined or stacked and economically reused at locations as required by specification applications and needs. The applications for measuring signals such as temperature, heart beats, blood pressure, ECG, EEG, and EMG signals, motion signals, or for performing functions such as producing sound, light or vibrations, and so on.
4. US 2012/0176789 A1 (Van Herpen) - A light output sticker comprises a flexible transparent substrate arrangement. A plurality of light source devices are provided on or in the flexible substrate arrangement. A conductor arrangement comprises conductor lines which connect to the light source devices. An adhesive layer and release liner are provided for attaching the sticker to an external substrate. The applied sticker is substantially transparent.
5. US 2016/0291641 A1 (Doyle) - A flexible electronic computing device is formed on a flexible substrate. A plurality of electronic components are attached to the flexible substrate. A plurality of conductive signal lines are 
6. US 2015/0091437 A1 (Kim) - The sticker-shape light-emitting device using a near field communication system including a main body having a panel shape, an induction coil that is disposed on a front surface of the main body as a coil shape and converts an electromagnetic wave to electricity by an electromagnetic induction phenomenon, and a light-emitting diode that emits light by electrical energy generated from the induction coil and finally an adhesion unit that is disposed on a rear surface of the main body and on which an adhesive is coated so that the main body is attached to a specific surface of an object.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        06/01/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812